Exhibit 10.15
FIRST AMENDMENT TO OPTION AND PUT AGREEMENT
THIS FIRST AMENDMENT TO OPTION AND PUT AGREEMENT ("Amendment") dated as of June
1, 1994, is by and among THE NORTH AMERICAN COAL CORPORATION, a Delaware
corporation hereinafter referred to as "North American Coal”, DAKOTA COAL
COMPANY, a North Dakota corporation, hereinafter referred to as "Dakota"; and
the STATE OF NORTH DAKOTA, doing business as the Bank of North Dakota,
hereinafter referred to as "Escrow Agent".
WITNESSETH:
WHEREAS, North American Coal, Dakota and Escrow Agent are parties to the Option
and Put Agreement dated as of January 1, 1990 (the "Agreement"); and
WHEREAS, the parties desire to amend the Agreement in certain respects;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
1.
Subsection 4.l(a) of the Agreement hereby is amended to read in its entirety as
follows:

(a)
The occurrence of any of the following events, notice of which shall be given
forthwith in writing to the Escrow Agent by North American Coal and Dakota:



(i)
the expiration of the original term of the Coteau Lignite Sales Agreement dated
January 1, 1990, as amended (hereinafter referred to as the "Lignite Sales
Agreement"),between Coteau and Dakota, preceded by a written notice by Dakota to
North American Coal and the Escrow Agent given not less than twenty-four (24)
months and not more than thirty-five (35) months before the expiration of the
original term certified by the President of Dakota and otherwise in accordance
with




--------------------------------------------------------------------------------


the terms of the Lignite Sales Agreement, stating that Coteau has not exercised
its right to extend the original term of the Lignite Sales Agreement pursuant to
Section14.1 thereof and exercising the Option;


(i)
the expiration of any renewal term of the Lignite Sales Agreement that occurs on
or before April 22, 2032, preceded by a written notice by Dakota to North
American Coal and the Escrow Agent given not less than twelve (12) months and
not more than seventeen (17) months before the expiration of such renewal term
certified by the President of Dakota and otherwise in accordance with the terms
of the Lignite Sales Agreement, stating that Coteau has not exercised its right
to extend such renewal term of the Lignite Sales Agreement pursuant to Section
14.1 thereof and exercising the Option; or



(ii)
the expiration of any renewal term of the Lignite Sales Agreement that occurs on
or after April 22, 2037, preceded by a written notice by Dakota to North
American Coal and - the Escrow Agent given not less than seventeen (17) months
before the expiration of such renewal term certified by the President of Dakota
and otherwise in accordance with the terms of the Lignite Sales Agreement,
exercising the Option.



1.
Clause (c) of Subsection 5.1 of the Agreement hereby is amended to read in its
entirety as follows:



(c)
an amount equal to the earned surplus of Coteau (less any amount that Coteau is
obligated to retain pursuant to the third paragraph of Section 14.5 of the
Lignite Sales Agreement); and



2.
Section 11 of the Agreement hereby is amended to read in its entirety as
follows:

This Agreement, unless sooner terminated pursuant to Section 8 hereof, or by the
exercise of the Option or Put herein granted, in all events terminates April 24,
2057, at which time the Escrow Agent shall deliver the Escrowed Stock to North
American Coal.
3.
All of the other terms and provisions of the Agreement not expressly amended
hereby shall continue and remain in full force and effect.

4.
This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all of which shall
collectively constitute one and the same instrument.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on
their behalf by their respective authorized representatives as of the day first
written above.


ATTEST:
 
THE NORTH AMERICAN COAL CORPORATION
 
 
 
 
/s/ Thomas A. Koza
 
By
/s/ Clifford R. Miercort
Secretary
 
 Clifford R. Miercort, its President and
 
 
 Chief Operating Officer
 
 
 
 
ATTEST:
 
DAKOTA COAL COMPANY
/s/ Michael Hinman
 
 
 
Secretary
 
By
/s/ Kent E. Janssen
 
 
 Kent Janssen, its Vice President and
 
 
 Chief Operating Officer
 
 
 
 
WITNESS:
 
ESCROW AGENT:
 
 
BANK OF NORTH DAKOTA
 
 
 
 
/s/ La Donna Laingang
 
By
/s/ Nancy Glass
 
 
Title:
Trust Manager




3

